                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


JESUS FLOREZ,

                       Plaintiff,

               v.                                              CASE NO. 18-3182-SAC


WYANDOTTE COUNTY POLICE DEPT.,

                       Defendant.


                          NOTICE AND ORDER TO SHOW CAUSE


       Plaintiff Jesus Florez filed this pro se § 1983 action against the Wyandotte County Police

Department alleging excessive force.

       On December 17, 2018, Mr. Florez submitted a notice to the Court stating he had no

immigration status and was leaving the country by voluntary exit before December 27, 2018 (ECF

No. 12). Mr. Florez states he “will be coming back next year to fight my case.” The envelope

containing the notice had a return address of the Platte County Detention Center in Platte City,

Missouri. Plaintiff has filed nothing further in this case.

       Mr. Florez does not appear on the Platte County Detention Center’s current in-custody list,

and he has not provided the Court with his new address. Consequently, it appears Plaintiff has

failed to comply with rules of the Court which require every party, including a party proceeding

pro se, to notify the Court in writing of a change of address. D. Kan. R. 5.1(c).

       IT IS THEREFORE ORDERED that Plaintiff is granted twenty (20) days to show cause

why this matter should not be dismissed without prejudice for lack of prosecution. The failure to

file a timely response may result in the dismissal of this matter without prior notice to Plaintiff.
                                                  1
A copy of this Order shall be transmitted to Plaintiff at his last known address.



IT IS SO ORDERED.

Dated on this 25th day of January, 2019, in Topeka, Kansas.



                                      s/_Sam A. Crow_____
                                      SAM A. CROW
                                      U. S. Senior District Judge




                                         2
